And the Court, upon further e.vaiiibation, and in 1 Cro. Eliza. 256 — at that day, it was hold amendable if the Christian name was right, and an error in the surname — as a man can have but one Christian name, when he may have two surnames: and in 1 Cro. Car. 563, it was held, that by thebtai. 21 of Jac. 1. a misnomer in the surname was no ground for arresting the judgment. Yet it was held, that at Common Law, Christian names of Jurors were also amendable. So in 2nd. Barnes 454, if it appear that it was the Juryman intended, it will not arrest the judgment.
But from the decisions which prevail in this Circuit: thatwhere an Indictment is founded on the presentments of a Grand Jury, the presentment must be given in evidence to sustain the charge ; and if that be deficient in substance, the most perfect Indictment, framed on it, cannot help the defect in the presentment. The presentment being in evidence in this case, and the name being properly set forth, the names of the Grand Jurors were properly before the Petit Jury: and, therefore, the motion, in arrest of judgment, is also overruled.
JOHN SHLY, Judge
Superior Courts, Middle District, Georgia,